Title: Orders, 23 October 1755
From: Washington, George
To: 



Pearsalls—October 23d 1755.

Evening Orders.
The General to beat to-morrow morning at day-break, and the Troops to march an hour after. As soon as the Guard is Relieved,

and the Waggons fitted, the men are to be called to arms, by Beat of Drum, and to be tolled off into Platoons, and Marched off Regularly, with each Officer at the head of his Platoon; from which no Soldier is to stir, without leave from his Officer. The great Complaints made of the Soldiers, all the Roads they have marched, pilaging and plundering of Houses; makes it necessary to give this Public Notice—That, if any such irregularities are committed for the future, the person guilty shall receive five hundred Lashes, without the Benefit of a Court Martial. And it is Colonel Washingtons particular Orders, that every Officer does endeavour to prevent such things for the future. The Captain of the Day is to go the Rounds every night, and visit the Guard and Centries—He is to be received as grand Rounds. The Officer of the Guard, to go the Rounds thrice every night, and see that the Centries are alert. The Cattle for the future to be drove in the Rear of the whole Body.
